Exhibit 10.2
 
THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
THIS AGREEMENT (“Agreement”) is signed on the 13th day of May, 2013, effective
as of the 1st day of May, 2013, by and between Epsilor-Electric Fuel Ltd., an
Israeli corporation ( “Epsilor”), Arotech Corporation, a Delaware corporation
(“Arotech” and, together with Epsilor, the “Company”) and Mr. Steven Esses (the
“Executive”).
 
WHEREAS, the Executive has worked for the Company since October 2002; and
 
WHEREAS, Epsilor and the Executive entered into an Employment Agreement
effective as of January 1, 2005, as amended and restated effective as of January
1, 2008 and January 1, 2012 (the “Original Agreement”); and
 
WHEREAS, the Company and the Executive now wish to extend the Executive’s
employment and to amend and restate the Original Agreement in its entirety in
accordance with the terms of this Agreement; and
 
WHEREAS, Arotech wishes to join this Agreement;
 
NOW, THEREFORE, in consideration of the respective agreements of the parties
contained herein, the parties agree as follows:
 
1.           Term.
 
The term of the Executive’s employment under this Agreement shall be for the
period commencing May 1, 2013 and ending on December 31, 2015 (the “Term”). The
provisions of this Agreement shall apply to the relationship between the parties
hereto retroactively as if this Agreement were signed on the commencement of the
Term.
 
2.           Employment.
 
(a)
The Executive shall be employed as President of the Company until September 30,
2014, and thereafter shall be employed as President and Chief Executive Officer
of the Company. The Executive shall perform the duties, undertake the
responsibilities and exercise the authority customarily performed, undertaken
and exercised by persons situated in a similar executive capacity in Israeli
subsidiaries of publicly-held corporations. The Executive shall exercise his
authority in a reasonable manner and shall report to the Chairman (the
“Chairman”) of the Board of Directors (the “Board) of Arotech until September
30, 2014, and thereafter to the Board.

 
(b)
Excluding periods of vacation and sick leave to which the Executive shall be
entitled, the Executive agrees to devote the attention and time to the
businesses and affairs of the Company required to discharge the responsibilities
assigned to the Executive hereunder. The Company acknowledges that the Executive
is a director of multiple non-profit organizations. In addition, the Company
acknowledges that the Executive is involved in certain investment activities
which, together with the above mentioned positions, will consume a portion of
his time. The Company consents to these other positions and activities so long
as these do not interfere in any material manner with the Executive’s
performance of his duties hereunder and do not constitute a violation of Section
8 hereof.

 
 
 

--------------------------------------------------------------------------------

 
 
(c)
While the Executive is employed by the Company hereunder, the Company shall use
its best efforts to cause the Executive to be elected to the Board of Directors
of the Company (the “Board”) and on the board of directors of such of the
Company’s affiliates as the Board shall determine, as a member of such Board(s).

 
(d)
The Company will use its reasonable best efforts to obtain, and to keep in place
at all times that the Executive is a director or officer of the Company, a
directors and officers liability policy covering the Executive in an amount and
otherwise containing terms and conditions consistent with past practices.

 
(e)
The Executive agrees to serve on the Board and on the board of directors of such
affiliates of the Company as the Board may request.

 
(f)
The Executive shall be required to travel on a periodic basis. Air travel shall
be business class.

 
3.           Base Salary, Bonus and Financial Planning Allowance.
 
(a)
Base Salary. The Company agrees to pay or cause to be paid to the Executive, for
his services to the Company during the Term, a base salary (the “Base Salary”)
to be paid by Epsilor at the rate of NIS 74,515 per month, as adjusted upward
annually each January (beginning with January 2014) in an amount equal to the
official anticipated net Israeli inflation rate as published by the Israeli
Central Bureau of Statistics in the month of December prior to such adjustment
(the “CPI Adjustment”).

 
(b)
Bonus. The Company agrees to pay or cause to be paid to the Executive, in a
single lump-sum payment in cash on each anniversary of this Agreement or as soon
thereafter as may be possible in order to determine the relevant results of the
Company (but in no event later than May 31 of each year), an annual bonus (if
and to the extent earned according to the criteria below), as follows:

 

  (i) If, as of such anniversary, the Company shall have attained 100% of the
Company’s Budgeted Number (as defined below) for the year preceding such
anniversary, then Executive’s bonus shall be equal to 25% of Executive’s gross
annual Base Salary as then in effect for the year preceding such anniversary;  
      (ii) If, as of such anniversary, the Company shall have attained 120% of
the Company’s Budgeted Number (as defined below) for the year preceding such
anniversary, then Executive’s bonus shall be equal to 75% of Executive’s gross
annual Base Salary as then in effect for the year preceding such anniversary;  
      (iii) If, as of such anniversary, the Company shall have attained more
than 100% but less than 120% of the Company’s Budgeted Number (as defined
below), then Executive’s bonus shall be calculated as follows:           B = (S
x 25%) + (N-100)/20 x (S x 50%)           Where:

 
 
-2-

--------------------------------------------------------------------------------

 

    B = The amount of Executive’s annual bonus, as a percentage of Executive’s
gross annual Base Salary; and           N = The percentage of the Budgeted
Number (as defined below) that was attained by the Company in the immediately
preceding fiscal year; provided, however, that N is more than 100 and less than
120;           S = Executive’s gross annual Base Salary.

 
For the purposes of this Section 3(b), the Budgeted Number shall be the budgeted
results of the Company as agreed by the Board prior to the end of each fiscal
year for the fiscal year designated in such budget, and may include targets for
any or all of the following factors: (i) revenues; (ii) cash flow, and (iii)
EBITDA. In the event that some but not all targets are reached, the Compensation
Committee shall made a determination as to what percentage of the Budgeted
Number was attained.
 
(c)
Equity Grants. The Executive will receive annual stock option or restricted
stock bonus grants in respect of the common stock of the Company’s parent
corporation, Arotech Corporation (“Arotech”), in amounts to be determined based
on the recommendation of the Chairman and the decision of the Compensation
Committee of Arotech.

 
(d)
Tax Planning Reimbursement. The Company shall pay Executive an amount of up to
NIS 45,000 on each anniversary of this Agreement to cover Executive’s legal, tax
and financial planning expenses, against invoices or receipts; any excess in any
given year may be used by the Executive to fund supplemental health or life
insurance policies, if any. Any amounts not used in a given year shall roll over
to future years, but amounts unused at notice of termination of this Agreement
shall expire. Legal expenses may not be used to finance legal advice or
litigation against the interests of the Company.

 
4.           Employee Benefits.
 
The Executive shall be entitled to the following benefits:
 
(a)
Life and Disability Insurance. The Company will pay to an insurance company of
the Executive’s choice, as premiums for life and disability insurance for the
Executive, an amount equal to 13.33% of each monthly payment of the Base Salary
together with 2.5% of the Base Salary for disability, and will deduct from each
monthly payment of the Base Salary and pay to such insurance company an amount
equal to 5% of each monthly payment of the Base Salary, which shall constitute
the Executive’s contribution to such premiums. Upon the termination of the
Executive’s employment with the Company for whatever reason, including without
limitation termination for Cause or the resignation by the Executive, the right
to receive the life and disability insurance benefits shall be automatically
assigned to the Executive. At the Executive’s option, in lieu of providing life
and disability insurance, the Company shall pay the amount it would otherwise
pay for such insurance to the trust referred to in Section 7(b)(ii) hereof.

 
 
-3-

--------------------------------------------------------------------------------

 
 
(b)
Education Fund. The Company will contribute to an education fund of the
Executive’s choice an amount equal to 7.5% of each monthly payment of the Base
Salary, and will deduct from each monthly payment of the Base Salary and
contribute to such education fund an additional amount equal to 2.5% of each
such monthly payment of the Base Salary. Additionally, the Company will pay a
supplementary amount to the education fund in the amount of 20% of the Base
Salary. Upon the termination of the Executive’s employment with the Company for
whatever reason, including without limitation termination for Cause or the
resignation by the Executive, the right to receive any amounts in such fund
shall be automatically assigned to the Executive. All education fund
contributions or imputed income made under this Section in excess of the
statutory exemption shall be tax-effected such that the amount of contribution
net of any taxes and withholding (including such amounts in respect of payments
pursuant to this sentence) equals the percentages specified herein.

 
(c)
Vacation. The Executive shall be entitled to an annual vacation at full pay
equal to 24 work days. Vacation days may be accumulated and may, at the
Executive’s option or automatically upon termination, be converted into cash
payments in an amount equal to the proportionate part of the Base Salary for
such days; provided, however, that if the Executive accumulates more than two
(2) times his then current annual entitlement of vacation days, such excess
shall be automatically converted into the right to receive such a cash payment
in respect of such excess. Payments to which the Executive is entitled pursuant
to this Section 4(c) shall be made promptly after the Executive’s request
therefor.

 
(d)
Sick Leave. The Executive shall be entitled to a maximum aggregate of 30 days of
fully paid sick leave (inclusive of days accrued under the Original Agreement),
accruing at the rate of 2.5 days per month; provided, however, that the
Executive shall not be entitled to sick leave payment to the extent he is
already covered by manager’s insurance. Sick leave may be accumulated and may,
at the Executive’s option, be converted into cash payments in an amount equal to
the proportionate part of the Base Salary for such days. Payments to which the
Executive is entitled pursuant to this Section 4(d) shall be made promptly after
the Executive’s request therefor.

 
(e)
Automobile. Every three years, the Company shall make a new automobile available
to the Executive during the term of this Agreement. Such automobile shall be of
a high quality comparable to, but not less than, that of a 2012 model Honda
Legend, and shall be subject to the approval of the Executive, which shall not
be unreasonably withheld. The Executive shall be entitled to use the automobile
for his personal and business needs, so long as he does not allow anyone who
would not be covered by the Company’s insurance to drive it. The Company shall
pay all expenses of maintaining and operating the automobile. All expense
reimbursements or imputed income made under this Section shall be tax-effected
such that the amount of reimbursement received by the Executive net of any taxes
and withholdings (including such amounts in respect of payments pursuant to this
sentence) equals the expense incurred.

 
(f)
Benefit Plans. The Executive shall be entitled to participate in all incentive,
bonus, benefit or other similar plans offered by the Company, including without
limitation the Company’s 2009 Equity Incentive Plan, in accordance with the
terms thereof and as determined by the Board from time to time.

 
 
-4-

--------------------------------------------------------------------------------

 
 
(g)
Medical Insurance. The Executive shall be entitled to obtain, at Company expense
of up to $12,000 per year, medical insurance for himself and his family.

 
5.           Expenses.
 
The Executive shall be entitled to receive prompt reimbursement of all expenses
reasonably incurred by him in connection with the performance of his duties
hereunder. Without limiting the generality of the foregoing, the Company shall
pay all of the Executive’s expenses in the use of Internet and telephones for
the Company’s businesses. The Executive shall be entitled to receive room, board
and travel reimbursement in connection with the performance of his duties other
than at the principal executive office of the Company, as is customary for
senior executives of publicly-held companies. All expense reimbursements made
under this Section shall be tax-effected such that the amount of reimbursement
received by the Executive net of any taxes and withholdings (including such
amounts in respect of payments pursuant to this sentence) equals the expense
incurred.
 
6.           Termination.
 
The Executive’s employment hereunder shall and/or may be terminated under the
following circumstances:
 
(a)
Death. This Agreement shall terminate upon the death of the Executive.

 
(b)
Disability. The Company may terminate the Executive’s employment after having
established the Executive’s Disability. For purposes of this Agreement,
“Disability” means a physical or mental infirmity which impairs the Executive’s
ability to substantially perform his duties under this Agreement which continues
for a period of at least one hundred and eighty (180) consecutive days.

 
(c)
Cause. The Company may terminate the Executive’s employment for Cause. For
purposes of this Agreement, termination for “Cause” shall mean and include:
(i) conviction for fraud, crimes of moral turpitude or other conduct which
reflects on the Company in a material and adverse manner; (ii) a willful failure
to carry out a material directive of the Board, provided that such directive
concerned matters within the scope of the Executive’s duties, was in conformity
with Sections 2(a) and 2(b) hereof, would not give the Executive Good Reason to
terminate this Agreement and was capable of being reasonably and lawfully
performed; (iii) conviction in a court of competent jurisdiction for
embezzlement of funds of the Company; and (iv) reckless or willful misconduct
that is materially harmful to the Company; provided, however, that the Company
may not terminate the Executive for Cause unless they have given the Executive
written notice of the basis for the proposed termination (“Company’s Notice of
Termination”).

 
(d)
Good Reason. The Executive may terminate his employment under this Agreement for
Good Reason. For purposes of this Agreement, “Good Reason” shall mean the
occurrence of any of the events or conditions described in subsections (i)
through (vi) hereof:

 
 
-5-

--------------------------------------------------------------------------------

 
 
 
(i)
(1) a change in the Executive’s status, title, position or responsibilities
(except for the change in responsibilities and title contemplated by Section
2(a) above) which, in the Executive’s reasonable judgment, represents a
reduction or demotion in the Executive’s status, title, position or
responsibilities as in effect immediately prior thereto, or (2) a change in the
primary location from which the Executive shall have conducted his business
activities during the 60 days prior to such change, or (3) a change in the
composition of a majority of the Board of Directors, or (4) the failure to
promote the Executive to the position of President and Chief Executive Officer
on or before October 1, 2014;

 
 
(ii)
a reduction in the Executive’s Base Salary;

 
 
(iii)
the failure by the Company to continue the Executive as a participant in any
material compensation or benefit plan in which the other senior executives of
the Company are participating unless agreed to by the Executive;

 
 
(iv)
the insolvency or the filing (by any party, including the Company) of a petition
for the winding-up of the Company or of Arotech;

 
 
(v)
any material breach by the Company of any provision of this Agreement;

 
 
(vi)
any purported termination of the Executive’s employment for Cause by the Company
which does not comply with the terms of Section 6(c) of this Agreement;

 
provided, however, that the Executive may not terminate his employment under
this Agreement for Good Reason unless he has given the Company (i) written
notice of the basis for the proposed termination not more than thirty (30) days
after the Executive has obtained knowledge of such basis (“Executive’s Notice of
Termination”) and (ii) a period of at least thirty (30) days after the Company’s
receipt of such notice in which to cure such basis.
 
(e)
Termination Date, Etc. “Termination Date” shall mean in the case of the
Executive’s death, his date of death, or in all other cases, the date specified
in the Notice of Termination subject to the following:

 
 
(i)
if the Executive’s employment is terminated by the Company for Cause or due to
Disability, the date specified in the Company’s Notice of Termination shall be
at least thirty (30) days from the date the Notice of Termination is given to
the Executive, provided that in the case of Disability the Executive shall not
have returned to the full-time performance of his duties during such period of
at least thirty (30) days;

 
 
(ii)
if the Executive’s employment is terminated for Good Reason, the Termination
Date specified in the Executive’s Notice of Termination shall not be more than
sixty (60) days from the date the Notice of Termination is given to the Company.

 
 
-6-

--------------------------------------------------------------------------------

 
 
(f)
Retirement. At any time during the period beginning (i) 150 days prior to his
65th birthday (“Retirement”) or (ii) from 150 days prior to his 55th birthday
until 150 days prior to his 65th birthday (“Early Retirement”), the Executive
may retire from his positions with the Companies by giving to the Companies
written Notice of Retirement specifying the Retirement Date, which Retirement
Date shall be at least one hundred and fifty (150) days from the date of such
Notice of Retirement.

 
(g)
Termination Without Cause. Termination other than as set forth above shall
constitute termination “Without Cause.”

 
7.           Compensation upon Termination.
 
Upon termination of the Executive’s employment hereunder, in addition to any
severance sums due to the Executive by operation of law, the Executive shall be
entitled to the following benefits:
 
(a)
If the Executive’s employment is terminated by the Company for Cause or if the
Executive’s employment is terminated by the Executive Without Cause, then the
Company shall pay the Executive all amounts of Base Salary and the employee
benefits specified in clauses (a), (b) and (c) of Section 4 of this Agreement
earned or accrued hereunder through the Termination Date but not paid as of the
Termination Date (collectively, “Accrued Compensation”).

 
(b)
If the Executive’s employment by the Company shall be terminated (1) due to
Disability, (2) by the Executive for Good Reason, (3) by the Executive’s death,
(4) due to this Agreement coming to the end of the Term and not being extended
or immediately succeeded by a new substantially similar employment agreement
(“Non-Renewal”), (5) due to Retirement or Early Retirement, or (6) by the
Company Without Cause, then the Executive shall be entitled to the additional
benefits provided below, which, in the case of death, Disability, Retirement or
Early Retirement, shall be in lieu of any further salary for periods subsequent
to the Termination Date):

 
 
(i)
The Company shall pay the Executive (a) all Accrued Compensation, (b) a bonus at
a rate of the higher of (i) 20%, or (ii) the rate that would otherwise be
payable pursuant to the provisions of Section 3(b) above for the year in which
the Termination Date occurs, of Executive’s annual Base Salary as of the
Termination Date, pro rated based on the number of days in such year which
occurred prior to the Termination Date, (c) the amounts referred to in Sections
4(d) and (e) above, to the extent earned or accrued hereunder through the
Termination Date but unpaid as of the Termination Date, and (d) in the case of
termination by the Executive for Good Reason, or termination by the Companies
without Cause, all Base Salary that the Executive would have been paid through
the end of the Term but for the termination;

 
 
-7-

--------------------------------------------------------------------------------

 
 
 
(ii)
The Company shall pay into a trust to be established pursuant to a separate
trust agreement or shall purchase a certificate of deposit registered in the
Executive’s name but held by the Company (the “Trust”) as termination pay and in
lieu of any further salary for periods subsequent to the Termination Date
(except as provided in Section 7(b)(i) above), an amount equal to the higher of
(i) twenty-four (24) times the monthly Base Salary at the highest rate in effect
at any time within the ninety (90) day period ending on the Termination Date,
and (ii) NIS 3,144,000 (the “Base Termination Pay”). Base Termination Pay will
vest and be funded into the Trust as provided in Section 7(b)(iv) below. The
parties agree, pursuant to the terms of the letter between the parties dated
April 19, 2009, that the payment of $200,000 of the Base Termination Pay shall
be accomplished by transfer to the Executive of share certificate AC 0564 n/o
“Ella Benita Advocate as trustee for Steven Esses” in the amount of 273,973
shares of Arotech common stock (the “Shares”) (it having been previously agreed
between the parties that the issuance and now the transfer of the Shares to the
Executive would be a credit against the Base Termination Pay in the amount of
$200,000, irrespective of any changes of any changes in the market value of the
Shares).

 
 
(iii)
The Company shall pay to the Executive, in respect of all benefits, an
additional sum in the amount of (i) $75,000, in the case of Termination due to
Disability, the Executive’s death, or Non-Renewal, or (ii) $150,000, in the case
of Termination due to Early Retirement, Retirement, or Good Reason.
Additionally, the Company shall transfer to the Executive title to the Honda
Legend currently in the possession of the Executive, upon payment by the
Executive to the Company, in advance, of all taxes that the Company in good
faith believes will be due and owing as a result of the transfer of such title.

 
 
(iv)
In the event of a termination by the Company without Cause or by the Executive
due to Good Reason, all of the Executive’s stock options, whether or not they
have yet vested, shall immediately vest and shall be extended for a period of
the later of (x) the expiration date thereof, and (y) the second anniversary of
such termination, and all of the Executive’s restricted stock shall immediately
become unrestricted and freely tradable (subject to applicable securities laws).
In the event of termination due to any other reason except for Termination for
Cause, the Executive’s then-vested stock options shall be extended for a period
of the earlier of (x) the expiration date thereof, and (y) two years after such
termination.

 
Such sums are intended to be in addition to any severance sums due to the
Executive by operation of law (in respect of which the Company hereby
acknowledges that the Executive’s employment with the Company began in October
2002), and any such sums paid to the Executive as a result of statutory or other
legal requirements (“Statutory Severance Pay”) shall not be deducted from the
sums above. Such sums are not intended to be in lieu of amounts payable pursuant
to any separate agreements entered into contemporaneously with or subsequent to
the date of this Agreement.
 
 
-8-

--------------------------------------------------------------------------------

 
 
In addition to the foregoing sums, the Company will pay to the Executive
pursuant to this subsection (b) an additional payment in cash equal to the
amount, if any, by which that portion of the Statutory Severance Pay that shall
be payable in respect of the Employee’s employment during the period of this
Agreement is less than it would have been had the Statutory Severance Pay in
respect of such period been calculated on the basis of a Base Salary of NIS
131,000 per month from October 2002.
 
As a condition to receiving the payments described in this Section 7, the
Executive shall execute and deliver to the Company a release in the form
attached hereto as Exhibit A.
 
(c)
If the Executive’s employment by the Company shall be terminated by the
Executive for the reason specified in Section 6(d)(i)(3) above, then in addition
to the sums otherwise payable hereunder, the Executive shall be paid an amount
equal to the product of (x) NIS 20,645, multiplied by (y) the number (which need
not be a whole number) of months between January 1, 2013 and the date of such
termination, which result shall be multiplied by (z) 1.16.

 
8.
Confidentiality; Proprietary Rights; Competitive Activity.

 
(a)
Confidentiality. Executive recognizes and acknowledges that the technology,
developments, designs, inventions, improvements, data, methods, trade secrets
and works of authorship which the Company owns, plans or develops, including
without limitation the specifications, documentation and other information
relating to the Company’s zinc-air battery systems, and businesses and equipment
related thereto (in each case whether for their own use or for use by their
clients) are confidential and are the property of the Company. Executive also
recognizes that the Company’s technology, customer lists, supplier lists,
proposals and procedures are confidential and are the property of the Company.
Executive further recognizes and acknowledges that in order to enable the
Company to perform services for its clients, those clients may furnish to the
Company confidential information concerning their business affairs, property,
methods of operation or other data. All of these materials and information will
be referred to below as “Proprietary Information”; provided, however, that such
information shall not include any information known generally to the public
(other than as a result of unauthorized disclosure by the Executive).

 
(b)
Non-Disclosure. Executive agrees that, except as directed by the Company, and in
the ordinary course of the Company’s business, Executive will not during
Executive’s employment with the Company and thereafter, disclose to any person
or entity or use, directly or indirectly for Executive’s own benefit or the
benefit of others, any Proprietary Information, or permit any person to examine
or make copies of any documents which may contain or be derived from Proprietary
Information; provided, however, that the Executive’s duties under this Section
8(b) shall not extend to (i) any disclosure that may be required by law in
connection with any judicial or administrative proceeding or inquiry or (ii) any
disclosure which may be reasonably required in connection with any actions or
proceedings to enforce the Executive’s rights under this Agreement. Executive
agrees that the provisions of this paragraph shall survive the termination of
this Agreement and Executive’s employment by the Company.

 
 
-9-

--------------------------------------------------------------------------------

 
 
(c)
Competitive Activity. The Executive undertakes not, directly or indirectly
(whether as owner, partner, consultant, employee or otherwise) at any time,
during and for twelve (12) months following termination of his employment with
the Company, to engage in or contribute his knowledge to any work or activity
that involves a product, process, service or development which is then directly
(in any material manner) competitive with any business that the Company has
conducted during the term of this Agreement or any extension hereof on which the
Executive worked or with respect to which the Executive had access to
Proprietary Information while with the Company. Notwithstanding the foregoing,
the Executive shall be permitted to engage in the aforementioned proposed work
or activity if the Company furnishes him with written consent to that effect
signed by an authorized officer of the Company.

 
(d)
No Solicitation. During the period specified in 8(c) hereof, Executive will not
solicit or encourage any customer or supplier of the Company or of any group,
division or subsidiary of the Company, to terminate its relationship with the
Company or any such group, division or subsidiary, and Executive will not,
directly or indirectly, recruit or otherwise seek to induce any employee of the
Company or any such group, division or subsidiary to terminate his or her
employment or violate any agreement with or duty to the Company or any such
group, division or subsidiary.

 
(e)
Equitable Relief. The Executive agrees that violations of the material covenants
in this Section 8 will cause the Company irreparable injuries and agrees that
the Company may enforce said covenants by seeking injunctive or other equitable
relief (in addition to any other remedies the Company may have at law for
damages or otherwise) from a court of competent jurisdiction. In the event such
court declares these covenants to be too broad to be specifically enforced, the
covenants shall be enforced to the largest extent as may be allowed by such
court for the Company’s protection. Executive further agrees that no breach by
the Company of, or other failure by the Company under this Agreement shall
relieve the Executive of any obligations under Sections 8(a) and 8(b) hereof.

 
9.
Successors and Assigns.

 
(a)
This Agreement shall be binding upon and shall inure to the benefit of the
Company, its successors and assigns and the Company shall require any successor
or assign to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession or assignment had taken place. The term the “Company” as
used herein shall include such successors and assigns. The term “successors and
assigns” as used herein shall mean a corporation or other entity acquiring all
or substantially all the assets and business of the Company (including this
Agreement) whether by operations of law or otherwise.

 
(b)
Neither this Agreement nor any right or interest hereunder shall be assignable
or transferable by the Executive, his beneficiaries or legal representatives,
except by will or by the laws of descent and distribution. This Agreement shall
inure to the benefit of and be enforceable by the Executive’s legal personal
representative.

 
(c)
Nothing to the contrary in the foregoing notwithstanding, the Executive may
assign this Agreement to any company of which he is a “control person” within
the meaning of the Securities Exchange Act of 1934, provided, that the Executive
shall continue to be obligated to fulfill the duties set forth in Section 2
above, and provided, further, that the Executive shall continue to be bound by
the terms and provisions of Section 8 of this Agreement notwithstanding any such
assignment.

 
 
-10-

--------------------------------------------------------------------------------

 
 
10.
Notice.

 
For the purposes of this Agreement, notices and all other communications
provided for in the Agreement shall be in writing and shall be deemed to have
been duly given when personally delivered or sent by registered mail, postage
prepaid, addressed to the respective addresses set forth below or last given by
each party to the other. All notices and communications shall be deemed to have
been received on the date of delivery thereof or on the eighth business day
after the mailing thereof, except that notice of change of address shall be
effective only upon receipt.
 
The initial addresses of the parties for purposes of this Agreement shall be as
follows:
 
 
The Company:
Arotech Corporation and Epsilor-Electric Fuel Ltd.

c/o Epsilor-Electric Fuel Ltd.
One HaSolela Street, Western Industrial Park
Beit Shemesh 99054, Israel
 
 
The Executive:
Steven Esses

Koresh 13
Efrat, Israel
 
11.
Miscellaneous.

 
No provision of this Agreement may be modified, waived or discharged unless such
waiver, modification or discharge is agreed to in writing and signed by the
Executive and the Company. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreement or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not expressly set forth in this Agreement.
 
12.
Governing Law; Arbitration; Venue.

 
This Agreement shall be governed by and construed and enforced in accordance
with the laws of Israel without application of any conflicts of laws principles
which would cause the application of the domestic substantive laws of any other
jurisdiction. All disputes under this Agreement that cannot be resolved by the
parties shall be submitted to arbitration under the rules and regulations of the
Israel Institute of Commercial Arbitration. Either party may invoke this
paragraph after providing 30 (thirty) days written notice to the other party.
All costs of arbitration shall be divided equally between the parties. The
arbitrator(s) shall award to the prevailing party, if any, as determined by the
arbitrator(s), all of its costs and fees. “Costs and Fees” means all reasonable
pre-award expenses of the arbitration, including arbitration fees,
administrative fees, travel expenses, out-of-pocket expenses such as copying and
telephone, court costs, witness fees and reasonable attorneys’ fees. In the
event that notwithstanding the foregoing arbitration provision there is
nevertheless litigation in respect of this Agreement, each of the Executive and
the Company hereby irrevocably waives any objection it may now or hereafter have
to the laying of venue in the courts of the State of Israel, City of
Tel-Aviv-Yafo, for any legal suit or action instituted by any party to the
Agreement against any other with respect to the subject matter hereof.
 
 
-11-

--------------------------------------------------------------------------------

 
 
13.
Severability.

 
The provisions of this Agreement shall be deemed severable, and the invalidity
or unenfor­ceability of any provision shall not affect the validity or
enforceability of the other provisions hereof.
 
14.
Entire Agreement.

 
This Agreement constitutes the entire agreement between the parties hereto and
supersedes all prior agreements, understandings and arrangements, oral or
written, between the parties hereto with respect to the subject matter hereof
including.
 
15.
Registration Rights.

 
(a)
If the Company at any time proposes to register any of its securities under the
Securities Act of 1933, as from time to time in effect (together with the rules
and regulations thereunder, all as from time to time in effect, the “Securities
Act”), for its own account or for the account of any holder of its securities,
on a form which would permit registration of Common Stock of the Company at the
time held or obtainable upon the exercise of options, warrants or rights, or the
conversion of convertible securities, at the time held by the Executive
(“Registrable Securities”), for sale to the public under the Securities Act, the
Company will each such time give notice to the Executive of its intention to do
so. Such notice shall describe such securities and specify the form, manner and
other relevant aspects of such proposed registration. The Executive may, by
written response delivered to the Company within 15 days after the giving of any
such notice, request that all or a specified part of the Registrable Securities
be included in such registration. the Company will thereupon use its best
efforts as part of its filing of such form to effect the registration under the
Securities Act of all Registrable Securities which the Company has been so
requested to register by the Executive, to the extent required to permit the
disposition (in accordance with the intended methods thereof as aforesaid) of
the Registrable Securities to be so registered.

 
(b)  
The Executive may, by notice to the Company specifying the intended method or
methods of disposition, given at any time and from time to time after the
Company has registered any shares of its Common Stock under the Securities Act,
request that the Company effect the registration under the Securities Act of all
or a specified part of the Registrable Securities; provided, however, that the
Company shall not be required to effect a registration pursuant to this Section
15(b) unless such registration may be effected on a Form S-3 (or any successor
or similar Form); and provided, further, that each registration pursuant to this
Section 15(b) shall cover a number of Registrable Shares equal to not less than
2% of the aggregate number of shares of the Company Common Stock then
outstanding. the Company will then use its best efforts to effect the
registration as promptly as practicable under the Securities Act of the
Registrable Securities which the Company has been requested to register by the
Executive pursuant to the Section 15(b).

 
 
-12-

--------------------------------------------------------------------------------

 
 
(c)  
Notwithstanding the provisions of Section 15(b), in the event that Executive has
requested pursuant to Section 15(b) that the Company effect a registration of
securities, and (i) the Board determines that it would be seriously detrimental
to the Company to effect a registration pursuant to Section 15(b), or (ii) the
Board determines in good faith that (A) the Company is in possession of
material, non-public information concerning an acquisition, merger,
recapitalization, consolidation, reorganization or other material transaction by
or of the Company or concerning pending or threatened litigation and (B)
disclosure of such information would jeopardize any such transaction or
litigation or otherwise materially harm the Company, then the Company shall
promptly notify Executive of the occurrence of any of the events described in
the foregoing clauses (i) or (ii). Upon the occurrence of any of the events
described in clauses (i) or (ii) hereof, the Company shall be allowed to defer a
registration of securities pursuant to Section 15(b) above, and if a
registration statement had already been filed at such time, Executive shall not
dispose of his Registrable Securities under such registration statement until it
is so advised in writing by the Company that the registration of securities
under 15(b) may be effected or resumed. Notwithstanding the foregoing, any such
deferment or prohibition on disposition shall not be in effect for more than 90
days in any 12 months period.

 
(d)
The Company shall not be obligated to effect any registration of Registrable
Securities under Section 15(a) hereof incidental to the registration of any of
its securities in connection with mergers, acquisitions, exchange offers,
dividend reinvestment plans or stock option or other employee benefit plans.

 
(e)
The Company hereby agrees to pay, or cause to be paid, all legal, accounting,
printing and other expenses (other than the fees and expenses of the Executive’s
own counsel and other than underwriting discounts and commissions attributable
to the Registrable Securities) in connection with each registration of
Registrable Securities pursuant to this Section 15.

 
(f)
In connection with each registration of Registrable Securities pursuant to this
Section 15, the Company and the Executive will enter into such agreements,
containing such terms and conditions, as are customary in connection with public
offerings, such agreements to contain, without limitation, customary
indemnification provisions, representations and warranties and opinions and
other documents to be delivered in connection therewith, and to be, if
requested, with underwriters.

 
(g)
The provisions of this Section 15 shall be subject to any agreement entered into
by the Company, in good faith, with any underwriter of the Company’s securities
or any person or entity providing financing to the Company, in each case
containing reasonable limitations on the Executive’s rights and the Company’s
obligations hereunder.

 
(h)
The provisions of this Section 15 shall survive the termination of the other
provisions of this Agreement. The rights of the Executive under this Section 16
are assignable, in whole or in part, by the Executive to any person or other
entity acquiring securities of the Company from the Executive.

 
 
-13-

--------------------------------------------------------------------------------

 
 
(i)
Notwithstanding anything in the foregoing to the contrary, the Executive shall
not demand a registration during the 180 days following an underwritten public
offering of the Common Stock of the Company.

 
(j)
Without the prior written consent of the underwriters managing any public
offering, for a period beginning ten days immediately preceding the effective
date of any registration statement filed by the Company under the Securities Act
of 1933, as amended, and ending on the earlier of (i) 180 days after the
effective date of such registration statement and (ii) the end of the shortest
period generally applicable to any “affiliate” (as defined in the Securities Act
of 1933, as amended) of the Company who is a selling shareholder pursuant to
such registration statement or who is otherwise subject to a lockup provision,
the Executive (whether or not a selling shareholder pursuant to such
registration statement) shall not sell or otherwise transfer any securities of
the Company except pursuant to such registration statement.

 
16.
Taxes.

 
All sums referred to herein are gross, not net.
 
17.
Currency.

 
All U.S. dollar amounts payable under this Agreement shall, at the Company’s
option, be paid either in U.S. dollars or in New Israeli Shekels at the rate of
exchange on the date prior to the day of payment as published by the Bank of
Israel.
 
IN WITNESS WHEREOF, the Company has caused this Amended and Restated Agreement
to be executed by its duly authorized officer and the Executive has executed
this Amended and Restated Agreement as of the effective date first above
written.
 
 
Epsilor-Electric Fuel Ltd.
 
By:      /s/ Ronen
Badichi                                                       
Name:              Ronen Badichi
Title:                General Manager
 
 
 
 
/s/ Steven Esses                                                          
                           Steven Esses
Arotech Corporation
 
By:      /s/ Robert S.
Ehrlich                                                   
Name:              Robert S. Ehrlich
Title:                Chairman and CEO
   

 
 
-14-

--------------------------------------------------------------------------------

 
 
Exhibit A
 
FORM OF MUTUAL RELEASE
 
This mutual release is executed and delivered by and between the undersigned
employee of Epsilor-Electric Fuel Ltd., an Israeli corporation ( “Epsilor”),
Arotech Corporation, a Delaware corporation (“Arotech” and, together with
Epsilor, the “Company”) and the undersigned’s successors, assigns, executors,
estates and personal representatives (collectively, the “Executive”), on the one
hand, and the Company and its affiliates, agents, successors and assigns
(collectively, the “Company”), on the other hand. For and in consideration of
the Executive receiving the compensation referred to in Section 7 of the Second
Amended and Restated Employment Agreement dated May 13, 2013 and other good and
valuable consideration, the adequacy and receipt of which are hereby
acknowledged by the Executive and the Company, the Executive hereby remises,
releases and forever discharges the Company, and the Company hereby remises,
releases and forever discharges the Executive, of and from any and all manner of
action and actions, cause and causes of actions, suits, debts, dues, sums of
money, accounts, reckonings, bonds, bills, covenants, contracts, controversies,
executions, claims and demands of any kind and nature whatsoever in law or in
equity, known or unknown, against the other party which ever existed prior to
the date hereof, or may ever have on and after the date hereof with respect to
matters arising, and dealings with the other party occurring, prior to the date
hereof; provided, however, that nothing contained herein shall be construed to
release the Executive from any obligations to the Company pursuant to the
Employment Agreement nor to release the Company from any of its obligations to
the Executive pursuant to the Employment Agreement.
 
IN WITNESS WHEREOF, the Executive and the Company have each caused this Release
to be executed as of __________________.
 
Epsilor-Electric Fuel Ltd.
 
By:                                                                
Name:
Title:
 
 
 
 
                                                       
Steven Esses



 
 
 
 